
	
		I
		111th CONGRESS
		1st Session
		H. R. 3445
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Wasserman Schultz
			 (for herself and Mr. Meek of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow baby
		  formula to be reimbursed under a health flexible spending arrangement if the
		  mother has had a mastectomy and is medically unable to
		  breastfeed.
	
	
		1.Baby formula reimbursement
			 under health flexible spending arrangement
			(a)In
			 generalSection 106 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Special rule for
				health FSA reimbursementA
				plan shall not fail to be treated as a health flexible spending arrangement
				under this section merely because such plan provides for reimbursement of baby
				formula for a child in cases in which the mother of the child has had a
				mastectomy and is medically unable to
				breastfeed.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to
			 distributions on or after the date of the enactment of this Act.
			
